Citation Nr: 1414342	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to service-connected migraine headaches. 

2. Entitlement to service connection for a disability manifested by muscle spasms/cramps, also claimed as myofascial pain syndrome, to include as secondary to service-connected migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1992 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for muscle spasms/cramps, also claimed as myofascial pain syndrome, to include as secondary to service-connected migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has RLS that was caused by her service-connected migraine headaches. 


CONCLUSION OF LAW

The Veteran's RLS is the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has a current diagnosis of RLS and has service-connected migraines, satisfying the first two elements of a secondary service connection claim.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  In a November 2011 VA examination report, a neurologist opined that the Veteran's RLS was caused by the medications she took for her service-connected migraines as well as for her nonservice-connected hypertension.  This opinion satisfies the nexus element of a secondary service connection claim.  Id.  The preponderance of the evidence is in favor of service connection for RLS.  Affording the Veteran the benefit of the doubt, the appeal is granted.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for RLS is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

There was not substantial compliance with the Board's October 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board specified that the VA examiner was to address whether the Veteran had myofascial pain syndrome, and if so, whether it was related to service.  The examiner did not address whether the Veteran had myofascial pain syndrome.  The Board also specified that the examiner provide an etiology for the Veteran's diffuse muscle cramps/spasms.  The examiner found that this condition was not present at the time of the examination and as a result did not provide an opinion.  Because the evidence of record shows that the Veteran complained repeatedly of muscle cramps and spasms throughout the appeal period, an opinion is necessary, even if the condition resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the neurologist who conducted the November 2011 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified neurologist.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

a) If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner's attention is directed to a June 2006 record from Dr. K. A. noting cramps in the Veteran's legs, shoulders, and neck; March 2007 and April 2007 records from Dr. J. B. noting "diffuse muscle cramping" that was "much improved on Tizanidine;" a September 2007 record from Dr. J. G. stating that the Veteran had diffuse body pain that was "possibly" fibromyalgia; and the report from the Veteran's October 2007 VA examination.  

c) The examiner must provide all diagnoses pertaining to the Veteran's claim that she has a  disability manifested by muscle cramps and spasms, excluding restless leg syndrome, for which service connection has already been granted.  The examiner must specifically state whether the Veteran has myofascial pain syndrome.  For each diagnosis rendered, the examiner must provide opinions pertaining to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's muscle cramps and spasms and/or myofascial pain syndrome were proximately due to or the result of her service-connected migraines, including medications taken for them.

ii) Whether it is at least as likely as not (50 percent or greater probability) that her muscle cramps and spasms and/or myofascial pain syndrome were aggravated beyond their natural progression by her service-connected migraines, including medications taken for them.  

iii) If the examiner concludes that the Veteran's muscle cramps and spasms and/or myofascial pain syndrome were NOT caused or aggravated by her service-connected migraines, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that they began during active service, or are related to any incident of service.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


